Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  			          DETAILED ACTION	
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application JP 2018-011638 filed on 3/12/18.  It is noted that Applicant has filed a certified copy of the applications as required by 35 U.S.C. 119(b).

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (UCHIMURA, Pub. No:  US 2016-0301907; NAGASE, Pub. No.: US 2016-0127686); UCHIMURA-2, Pub. No.: 2016-0173846; HANDA, Pub. No.: US 2014-0006562; HWANG, Pub. No.: US 2016-0057494) does not teach nor suggest in detail the limitations: 
“A video communication device comprising: a central processing unit (CPU) configured to: control reception, from at least one video processing device, of device information of each of the at least one video processing device; determine, based on the received device information an availability of a high image quality function for each of the at least one video processing device, wherein the high image quality function supports high image quality of 4K or more than 4K; generate,  high image quality function, a video-processing-device selection screen for selection of a first video processing device of the at least one video processing device, wherein the first video processing device has the high image quality function; control reception, from the selected first video processing device, of medium information related to a first recording medium of at least one recording medium that is a recording destination of recording by the first video processing device; determine, based on the medium information, recordability of video content of the high image quality on the first recording medium; generate, based on the video content of the high image quality is recordable on the first recording medium, a selection screen for selection of the first recording medium that is the recording destination of recording of the video content; and control transmission, to the first video processing device, of the video content and information that designates the selected first recording medium”
 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record UCHIMURA does not teach or suggest in detail a communication device that generates, based on a result of the determination of the availability of the high image quality function, a video-processing-device selection screen for selection of a first video processing device of the at least one video processing device.  The prior art is silent as to controlling reception, from the selected  medium information related to a first recording medium of at least one recording medium that is a recording destination of recording by the first video processing device as well as silent for determining, based on the medium information, recordability of video content of the high image quality on the first recording medium; generate, based on the video content of the high image quality is recordable on the first recording medium, a selection screen for selection of the first recording medium that is the recording destination of recording of the video content.  Finally, the prior art does not teach controlling transmission, to the first video processing device, of the video content and information that designates the selected first recording medium as amended by the Applicant (See [Abstract] and paragraphs [0007-0010] of Applicant’s specification for the enabling portions given priority of 3/12/18).  
UCHIMURA only teaches a video communication device that controls reception, from at least one video processing device, of device information of each of the at least one video processing device and determines, based on the received device information, an availability of a high image quality function for each of the at least one video processing device, wherein the high image quality function supports high image quality of 4K or more than 4K.  The closest NPL BASKARAN (BASKARAN, “Serverless parallel video combiner with dominant speaker detection for ultra–high definition multipoint video communication systems”, 2015) generally discusses ultra-high 4K communication techniques but does not include at least a communication device that generates, based on a result of the determination of the availability of the high image quality function, a video-processing-device selection screen for selection of a first video processing device of the at least one video processing device, or controlling  medium information related to a first recording medium of at least one recording medium that is a recording destination of recording by the first video processing device.
Whereas, as stated above, Applicant’s claimed invention claims a communication device that generates, based on a result of the determination of the availability of the high image quality function, a video-processing-device selection screen for selection of a first video processing device of the at least one video processing device.  The invention also claims controlling reception, from the selected first video processing device, of medium information related to a first recording medium of at least one recording medium that is a recording destination of recording by the first video processing device as well as determining, based on the medium information, recordability of video content of the high image quality on the first recording medium; generate, based on the video content of the high image quality is recordable on the first recording medium, a selection screen for selection of the first recording medium that is the recording destination of recording of the video content.  Finally, the claims recite controlling transmission, to the first video processing device, of the video content and information that designates the selected first recording medium. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.


Claims 1, 3-7, 9-15 are allowed.  
		

		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Monday-Friday from 7:00-4:00.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481